PER CURIAM.
Defendant Muhleisen was indicted by the Orleans Parish Grand Jury for having committed the crime of first degree murder of a seven year old girl, in violation of La.R.S. 14:30. After trial, the jury unanimously found defendant guilty as charged and he was subsequently sentenced to death. From the conviction and sentence, he appeals relying upon four assignments of error.
We have carefully reviewed the assignments of error, and we find them to be nonmeritorious. And since there are no errors discoverable by mere inspection of the pleadings and proceedings, we affirm defendant’s conviction.
However, for the reasons stated in our decision in State v. Jenkins, 340 So.2d 157 (La.1976), we must set aside defendant’s death sentence and remand the case to the district court for imposition of the most serious penalty imposable for the lesser included offense, viz., life imprisonment without eligibility for parole, probation or suspension of sentence for a period of forty years.
Accordingly, defendant’s conviction is affirmed, but his sentence is annulled and set aside and the case is remanded to the district court for resentencing with instructions to the trial judge to sentence defendant to life imprisonment without eligibility for parole, probation or suspension of sentence for a period of forty years.